Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
        The request filed on 1/4/21 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.
        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 10, 11 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (6,748,715) in view of Vane (EP0361795).
Black shows;

     a first array of parallel and hollow tubular members (13); and
     a second array of parallel and hollow tubular members (14), each tubular member of the second array of parallel tubular members is pivotably connected (at X) to a plurality of tubular members of the first array of parallel tubular members whereby to form a trellis adapted to support the user,
      wherein each of the tubular members is formed from polymer and has a substantially square cross-sectional shape.
      The claimed difference being each of the tubular members is formed from polymer, and wherein a first set of fibers in the glass-reinforced polymer is substantially parallel and aligned in a first direction and a second set of fibers in the glass-reinforced polymer, distinct from the first set, is substantially parallel and aligned in a second direction different than the first direction.
     Vane disclosed discloses a process for forming reinforced plastics articles, particularly tubes or pipes in a variety of sizes and cross section, using glass fiber with different orientations (col. 1, l. 5, col 3, 1.7-12; col 5, 1.3-10; col.5, l-55-col.6,l. 36).
        All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for 
3.    The electrically insulated trellis as claimed in claim 1, wherein the second direction is substantially orthogonal to the first direction (Vane, orthogonal and 45 degrees direction: fig.1 and col.5, l-55-col.6, l.36).
4.   The electrically insulated trellis as claimed in claim 3, wherein the first direction is one of an axial direction or a direction of approximately 45 degrees to the axial direction, (Vane, orthogonal and 45 degrees direction: fig.1 and col.5, l-55-col.6,l.36).
13. The electrically insulated trellis as claimed in claim 1, wherein the first array and second array are pivotably connected by electrically insulated fasteners (x).
       With respect to the each tubular member has a wall thickness of about 2 millimeters, as set forth in claim 10, wherein each tubular member has a corner radius of curvature of about 2 millimeters, as set forth in claim 11, the examiner MPEP 2144.04 sections I, IV.A, B and V.B in which the various sections explain how changes in design such as size, shape and making something integral are merely obvious design choices and such changes have no patentable significance unless a new and unexpected result is produced. In the instant case, making each tubular member has a wall thickness of about 2 millimeters, as set forth in claim 10, and each tubular member has a corner radius of curvature of about 2 millimeters, as set forth in claim 11, depending on a desired size and shape is deemed to be a matter of design choice, and would have been obvious to one of ordinary skill in the art as neither change produces any new or unexpected results.
     8.   A kit of parts for forming the electrically insulated trellis as claimed in claim 1, the kit of parts comprising:
       a plurality of tubular members configured to form a first array of parallel tubular members (13) and a second array of parallel tubular members (14); and
       a plurality of pivotable fasteners (X) for pivotably connecting the first array of parallel tubular members with the second array of parallel tubular members.
Claims 2 and 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (6,748,715) in view of Vane (EP0361795), as applied to claim 1 above, and further in view of Wallick (5,005,280).
Wallick in paragraph (12) teaches of using a plastic rivets for electrically isolated integrity.

2.   The electrically insulated trellis as claimed in claim 1, wherein the first array and second array are pivotably connected by rivets.
13. The electrically insulated trellis as claimed in claim 1, wherein the first array and second array are pivotably connected by electrically insulated fasteners.
     Claims 6 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Black (6,748,715) in view of Vane (EP0361795), as applied to claim 1 above, and further in view of Gallion (2003/0213646).
       Gallion, in paragraph (0029), teaches the use of a textured surface adapted to provide grip against an object.

6.   The electrically insulated trellis as claimed in claim 1, wherein at least one of the first array and the second array is provided with at least one respective textured surface adapted to provide grip against an object on which the trellis is supported or grip to the user supported by the trellis.
7.   The electrically insulated trellis as claimed in claim 6, wherein the respective textured surface is provided on a respective gripping member affixed to at least one tubular member of the first array or the second array.
Applicant's arguments filed 8/11/20 have been fully considered but they are not persuasive. 

The examiner disagrees;
The examiner brings attention to paragraphs (12) and (13) which states that its trellis which is over an opening in a building structure limit injury to a falling individual and prevent falling to the area below the trellis, thus if it supports a fallen user the user can walk on it after fallen (a platform) (note Figs 3 and 4).
Claims 1, 3, 4, 8, and 10-13, are rejected under 35 USC 103 as unpatentable over US Patent No. 6,748,715 (Black) in view of EP 0361795 / US Patent No. 5,055,242 (Vane); 
Applicant argues;
Vane does not cure the deficiencies of Black. Vane discloses reinforced articles, such as small-bore tubes or conduits and large sewer pipes, and has nothing to do with a trellis for forming a working platform or adapted to support a user. Vane does not disclose or even remotely suggest that holes can be formed in any of the articles described. Vane particularly discloses throughout that the fibers are key to the strength of reinforced plastics articles, and that the orientation of the fibers is key. One skilled in the art, reading the whole of the disclosure of Vane, would understand that use of unidirectional fibers arranged in layers of different directions is key to forming strong articles.
The examiner disagrees; 

Vane disclosed discloses a process for forming reinforced plastics articles, particularly tubes or pipes in a variety of sizes and cross section, using glass fiber with different orientations (col. 1,1. 5, col 3, 1.7-12; col 5, 1.3-10; col.5, l-55-col.6,l. 36), and as stated by applicant and Vane are key to the strength of reinforced plastics tubes. Thus Vane is an analogous art and it is deemed proper and warranted for one of ordinary skill in the art to appreciate the teachings of analogous arts in resolving the differences at hand between the claimed invention and the primary reference.
Applicant further argued;
     There is no disclosure whatsoever in Vane that a tube having a hole formed in the tube would still be sufficiently strong for use as an insulated trellis for forming a working surface as claimed in claim 1. Rather, one skilled in the art, reading the disclosure of Vane would conclude that holes are to be avoided as they would 
       The examiner notes;
      that the modification of Black to comprise glass-reinforce polymer, as taught by Vane, his tube even with the holes would still be stronger tube than his previous polymer tube with holes. 
       Applicant further argues;
     Vane also does not unambiguously disclose articles formed from glass-reinforced polymer. As will be appreciated by the Examiner, and by one skilled in the art, glass is generally a brittle material. Even more so when the material is glass-reinforced polymer. One skilled in the art would not consider forming holes in the glass-reinforced polymer to pivotably connect tubular members together because one skilled in the art would consider it likely to cause structural defects in the tubular members which could significantly reduce the resulting strength of the insulating trellis.
The examiner notes;

With respect to, claims 2 and 13 are rejected under 35 USC 103 as unpatentable over Black in view of Vane in further view of US Patent No. 5,005,280 (Wallick); 
Applicant argues;
The Examiner acknowledges that Black fails to disclose that each of the tubular members is formed from glass-reinforced polymer, wherein a first set of fibers in the glass-reinforced polymer is substantially parallel and aligned in a first direction and a second set of fibers in the glass-reinforced polymer, distinct from the first set, is substantially parallel and aligned in a second direction different than the first direction. (Office Action, p. 3).
      Wallick does not cure the deficiencies of Black and Vane. Further, with regard to the rivets and fasteners claimed in claims 2 and 13, the Examiner cites the rivets disclosed in Wallick. However, the rivets of Wallick are utilized for the dovetail hinges, the shelf and the link-arm spreader mechanism, not to pivotably connect a tubular member of a second array of parallel tubular members to a plurality of tubular members of the first array of parallel tubular members to form a trellis adapted to support the user, as claimed.
          The examiner notes;
        Wallick was not used to cure tubular members formed from glass-reinforced polymer. 
      Wallick was used to teach the use of plastic rivets as a pivot member for electrically isolated integrity.
    Applicant argues;
    Gallion also does not cure the deficiencies of Black and Vane. With regard to the gripping member of claim 7, the Examiner cites the bracket 10 of Gallion. However, the bracket 10 of Gallion is for receiving various items for storage or manipulation. While Gallion describes that the bracket may be coated with rubber matting or a tacky substance, or the surface may be scratched, roughened, or ribbed using various instruments or manufacturing methods to reduce the slickness; this has nothing to do with a textured surface or gripping member with a textured surface that provides grip against an object on which the trellis is supported or grip to the user supported by the trellis, as claimed.

      The examiner disagrees; 

Gallion, in paragraph (0029), teaches the use of a textured surface adapted to provide grip against an object.
Thus Gallion is an analogous art and it is deemed proper and warranted for one of ordinary skill in the art to appreciate the teachings of analogous arts in resolving the differences at hand between the claimed invention and the primary reference.
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 




/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634